Case 0:19-cv-61370-RS Document 1-2 Entered on FLSD Docket 05/31/2019 Page 1 of 6




               EXHIBIT “B”
Case 0:19-cv-61370-RS Document 1-2 Entered on FLSD Docket 05/31/2019 Page 2 of 6



                                     STEVEN S. BISS
                                      Attorney At Law
                               300 West Main Street, Suite 102
                               Charlottesville, Virginia 22903
                                 Telephone: 804-501-8272
                                     Fax: 202-318-4098
                                   email: stevenbiss@earthlink.net
                                       stevensbiss@protonmail.ch
                                 www.linkedin.com/in/steven-s-biss-6517037


                                                                                   Matter No.

                                                                                       231-001
                                           May 13, 2019

                                    Private and Confidential


    VIA EMAIL (teribuhl@gmail.com, usc4teri@gmail.com) AND REGULAR MAIL

    Teri Buhl
    1725 York Avenue, #30G
    New York, NY 10128

    RE:    Kesner v. Buhl

                     NOTICE PURSUANT TO FLA. STAT. 770.01
                     AND TO PRESERVE ELECTRONIC FILES
    Please be advised that this Notice is intended to place you on notice to preserve all
    documents and electronically-stored information (“ESI”), including, without
    limitation, physical and electronic files, emails, texts, direct messages, iMessages,
    voicemails, audio and video recordings, social media accounts (e.g., Twitter,
    YouTube, and Facebook), and/or other electronic data.

    Dear Ms. Buhl:

           I represent Harvey J. Kesner (“Kesner”) in connection with his claims against you
    for defamation, commercial disparagement, deceptive acts and unfair practices in trade
    and commerce, and tortious interference with business, arising out of scandalous
    statements of and concerning Mr. Kesner that you published in 2018 and 2019.

            Fla. Stat. § 770.01 provides that before any civil action is brought for publication
    in a newspaper, periodical, or other medium, of a libel or slander, the plaintiff “shall, at
    least 5 days before instituting such action, serve notice in writing on the defendant,
    specifying the article or broadcast and the statements therein which he or she alleges to
    be false and defamatory.”
Case 0:19-cv-61370-RS Document 1-2 Entered on FLSD Docket 05/31/2019 Page 3 of 6




             You engage in “Smashmouth Investigative Journalism”. You republished an
    article in Barron’s that contained the false and defamatory statement that Mr. Kesner was
    at the “Center” of a “pump-and-dump”. [https://www.teribuhl.com/2019/04/11/hudson-
    bay-capital-tied-to-barry-honig-pump-and-dump-ring-mabvax-mbvx/ (“Bill Alpert of
    Barron’s wrote a well read and detailed story about the lawsuit called “The Lawyer at the
    Center of the SEC Pump and Dump Case””)]. Between 2018 and the present, you
    targeted Mr. Kesner in a barrage of repeated defamation, both on your website,
    http://www.teribuhl.com/ and via your Twitter account, https://twitter.com/buhlreports
    (@buhlreports). On September 5, 2018, you falsely stated in a blog on your website that
    the removal of Mr. Kesner’s name from law firm Sichenzia Ross Ference “could signal
    an SEC charge or settlement coming in the near future”. You also suggested that Mr.
    Kesner moved to Florida because of “judgments or government fines” or with the
    expectation of receiving an “SEC fine”. You further insinuated that Mr. Kesner was
    involved in the sale of unregistered securities. You blogged, “I believe there could be
    issues of unregistered shares being sold or restricted shares being released when they
    should be held in restriction. It’s hard to get restricted stock to the DTC for free trading
    unless you have a friendly transfer agent 1 not doing due diligence on if the shares are
    legal to trade in the first place.” [http://www.teribuhl.com/2018/08/29/kesners-out-why-
    is-barry-honigs-securities-lawyer-retiring/]. On October 31, 2018, after publication of the
    Barron’s article, you published the following false statements about Mr. Kesner in a blog
    on your website:

           “His [Barry Honig’s] crew of alleged bad actors – Team Honig – has been
           chronicled for years here at TERIBUHL.com and by Chris Carey at Sharesleuth
           and Bill Albert at Barron’s. It consists of biotech billionaire and philanthropist
           Philip Frost, his fellow co-investing partners Michael Brauser/John
           O’Rourke/Marc Groussman, John Ford – the promoter who wrote favorable
           analysis on stocks, priming them for the ‘pump’ of Honig’s ‘pump and dump’ –
           and Harvey Kesner, a deal lawyer from SIRF LLP linked to a number of Honig’s
           investments.”

    [https://www.teribuhl.com/2018/10/31/honig-deals-lead-to-finra-investigation-of-laidlaw-
    co/]. On March 26, 2019, you falsely published in a blog on your website that Mr.
    Kesner was “pushed out of his law firm as a named partner last year”. You labeled
    Kesner a “bad actor”. [http://www.teribuhl.com/2019/03/26/honigs-puppet-ceo-elliot-
    maza-settles-with-the-sec/]. On March 27, 2019, you falsely accused Mr. Kesner of
    engaging in “illegal back room deals and intimidation” of “BioZone”:




           1
                   You falsely implied that Kesner lied in filings with the SEC and that he
    was really in control of the transfer agent, Equity Stock Transfer. You stated that “it’s
    very likely Bhansali is a puppet CEO”.


                                                 2
Case 0:19-cv-61370-RS Document 1-2 Entered on FLSD Docket 05/31/2019 Page 4 of 6




    [https://twitter.com/buhlreports/status/1110899384504467457]. On April 11, 2019, you
    repeated the misrepresentation that “attorney Kesner was removed from the New York
    Law firm that bore his name Sichenzia, Ross, Ference, Kesner LLP”. You further
    insinuated that Mr. Kesner was part of “Team Honig” – a pump-and-dump “ring” – and
    that Mr. Kesner had engaged in wrongdoing for which he could be disbarred. You
    falsely stated that “Kesner has disappeared from the microcap stock scene since the SEC
    brought their enforcement action but has not been bared [sic] as an attorney. It’s unclear
    if he is a confidential informant for the government or if charges will be brought against
    him in the future.” [http://www.teribuhl.com/2019/04/11/hudson-bay-capital-tied-to-
    barry-honig-pump-and-dump-ring-mabvax-mbvx/].



                                                3
Case 0:19-cv-61370-RS Document 1-2 Entered on FLSD Docket 05/31/2019 Page 5 of 6



           As you well know, your actions and false statements have injured Mr. Kesner’s
    business and reputation.

            Mr. Kesner intends to file suit against you to recover damages for the injuries you
    inflicted upon him.

           You statements were not published in good faith. The falsity was not due to an
    honest mistake of the facts. There were no reasonable grounds for believing that your
    statements were true.

            Mr. Kesner hereby demands that, within 10 days of the date of this letter,
    you publish on your website and on your Twitter homepage/timeline, @buhlreports,
    a full and fair correction, apology, and retraction of the false statements detailed
    above.

             Documentation and electronic data will be the subject of discovery in the
    forthcoming action and destruction or loss of evidence can be considered spoliation,
    which may result in civil penalties. Accordingly, the following actions should be taken to
    preserve ESI and other electronic data created before and since you have received this
    letter, pending a resolution of Mr. Kesner’s claims:

           1.     If cell phones or personal computers are changed or replaced, the old cell
    phone (and sim card) and computer must be preserved;

            2.      Please do not destroy or alter any ESI or electronic data or handle
    ESI/electronic data in such a way that may result in changes to or loss of any ESI or
    electronic data;

           3.    Do not delete, modify or alter in any way information posted to your
    website, www.teribuhl.com/, or to any Twitter account to operate or control, including
    @buhreports and @tbuhl.

           4.     Do not close out, cancel, delete, or alter any social media accounts,
    including Twitter, YouTube, Facebook, or other social media related accounts;

            5.    Do not close out, cancel, delete, or alter any PayPal accounts or other
    accounts pursuant to which you receive donations or funding for your smashmouth
    journalism;

            6.     Retain any electronic hardware and all emails, logs and histories of email
    usage, text messages, posts, instant and direct messages, electronic files or file fragments.

          7.       Preserve and protect all files and documents, including emails, text
    messages, direct messages, and iMessages, obtained from any source for or relating to
    your website, articles, blogs and statements.




                                                 4
Case 0:19-cv-61370-RS Document 1-2 Entered on FLSD Docket 05/31/2019 Page 6 of 6



           You may wish to create a mirror image of any computers (including laptops,
    iPhones, Blackberry and Android devices and/or other smart phones) to assure
    preservation.

            Your preservation obligations include providing a copy of this letter to any
    partners and associates, and any other persons or entities responsible in any way for ESI
    or electronic data or physical information referred to in this letter.

           Thank you for your assistance. Call or email me if you have any questions.

    Yours very truly,

    /s/ Steven S. Biss

    Steven S. Biss

    cc.    Harvey J. Kesner
           Milo Silberstein, Esq.




                                               5
